DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/24/2020 has been entered. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 2 and 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the 
The disclosure of the prior-filed application, Application No. 12/114,599, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Wherein the prior filled application does not provide support for using a surgical instrument having a pivotable cutting device for drilling a first tunnel in antegrade manner and a socket in retrograde manner of greater diameter than that of the tunnel. Accordingly, the earliest filling date of the present application is 03/03/2008.
Assuming that, Applicant to provide explicit support for the preceding limitation from the earlier filled application, the office respectfully directs the Applicant to that Schmieding has an earlier filled publication teaching substantially similar subject matter to that previously cited in the office action, and presented in the rejection below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 5 and 7 – 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
In claims 2 and 5, the recitation of “drilling … through a cortical layer of the bone” is found to have no support in the original disclosure. Applicant may provide support for such limitation or amend the claims omitting the newly introduced limitation to overcome this rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 5 and 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schmieding et al. (US Pub. 2004/0199166 A1) in view of Beyar et al. (US Pub. 2010/0076503 A1), according to a first interpretation, or Weikel et al. (US Pub. 2002/0032447 A1), according to a second interpretation.
Claims 2 and 7, Schmieding (166) discloses a method of a socket formation in a bone for a ligament reconstruction using a surgical instrument [abstract and Figs.1-19, showing a cutting device 50 alone or in combination with 10] having a cutting device (defined by at least a portion of 10 and/or 52) with at least one sharp edge (12 / flutes, Figs.2) coupled to a cannulated shaft or an outer tube (defined by an elongated body portion of 53 being cannulated, Fig. 4 and paras.38 and 42) comprising the steps of: 

after drilling the tunnel in the antegrade manner, drilling the bone in a retrograde manner with the surgical instrument by pulling the surgical instrument proximally through the tunnel while rotating the surgical instrument about the longitudinal axis of the cannulated shaft or outer tube, with the cutting device extending radially outside the cannulated shaft or tube [Fig.8, wherein cutting device 10 extends radially outside 53], so that the cutting device drills in the retrograde manner to form the socket in the bone [socket 100, para.39], the socket having a greater diameter than that of the tunnel [Figs4-11, wherein the diameter of socket 100 corresponds to the diameter of cutting device 10, which is greater than a diameter of the tunnel which correspond to that of instrument 50]; 200041.01255/121 977537v.1IApplication No. 15/349,128Docket No.: 200041-01255 
wherein the steps of drilling the tunnel in the antegrade manner and the drilling of the socket in the retrograde manner are performed sequentially without removing the cutting device from the joint cavity [Figs.3 – 8, wherein the antegrade and retrograde drillings were performed sequentially without removing the cutting device 50/10 from the joint, wherein both 50 and 10 were inserted into the joint cavity but not removed when drilling the tunnel and socket].  
Schmieding (166) does not disclose wherein the surgical instrument has a cutting device with at least one sharp cutting edge hingedly coupled to a cannulated shaft or outer tube by a hinge, and being pivotable between first and second positions about the hinge, and wherein in the antegrade manner the cutting device is in the first position and does not extend radially outside the cannulated shaft or outer tube, and in the retrograde manner the cutting device is in the 
First interpretation:
Beyar teaches an analogous surgical instrument [abstract, 1200, Fig.10d and 12] comprising a cannulated shaft or outer tube (1202), drill tip (1206) and a cutting device having at least one sharp edge (1208) pivotably / hingedly coupled to the cannulated shaft / outer tube (by rotating joint 1226), and wherein the instrument cuts into cortical layer of the bone (para.264), and wherein the cutting device is movable between two positions, not radially extending outside the shaft and radially extending outside the shaft to form a wider socket [Figs.12, paras.56, 264-270], and wherein the surgical instrument allows articulating the cutting device relative to the shaft from a proximal end without removing the instrument from the bone [by knob 1220], and wherein the pivotable cutting device remains coupled to the surgical instrument when drilling both in the antegrade manner and retrograde manner and/or when being aligned and not aligned with the longitudinal axis [Figs.10c-10d, wherein the cutting device remains coupled to the surgical instrument when being in alignment with the longitudinal axis and when being not aligned with the longitudinal axis].
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to substitute the surgical instrument having the drilling tip and the pivotable cutting device (1200 having 1206 and 1208) of Beyar for the surgical instrument / cutting device (10 and 50) of Schmieding for performing the method of Schmieding. One would have been motivated to 
Second interpretation:
Weikel teaches an analogous surgical instrument [abstract, Figs.16-20] comprising a cannulated shaft or outer tube (44), a cutting device having at least one sharp edge (80) pivotably / hingedly coupled to the cannulated shaft / outer tube (by hinge 88), and wherein the cutting device is movable between two positions, not radially extending outside the shaft and radially extending outside the shaft to form a wider socket [Figs.16-17, para.35, wherein the flapper is configured to move in a range between 0 and 150 degrees], and wherein the surgical instrument allows articulating the cutting device relative to the shaft from a proximal end without removing the instrument from the bone [by collar 50, para.114], and wherein the cutting device remains coupled to the surgical instrument during actuation and drilling (inherently, according to para.35, the flapper is understood to be controlled to move about the hinge  through an arc range of motion without being separated from the instrument).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to construct the surgical instrument (50/10) of Schmieding having the distal end (52) hingedly coupled to the cannulated shaft (53) and have a proximal control mechanism for adjusting the angular degree of the distal end relative to the shaft in view of the instrument / cutting device of Weikel. One would have been motivated to do so in order to provide a single instrument for forming tunnel / socket in the bone having desired dimensions without removing 
Claim 5, Schmieding (166) discloses a method of a socket formation in a bone for a ligament reconstruction using a surgical instrument [abstract and Figs.1-19, showing a cutting device 50 alone or in combination with 10] having a cutting device (defined by at least a portion of 10 and/or 52) with at least one sharp edge (12 / flutes, Figs.2) coupled to a cannulated shaft or an outer tube (defined by an elongated body portion of 53 being cannulated, Fig. 4 and paras.38 and 42) comprising the steps of: 
antegrade drilling with the surgical instrument through a cortical layer of the bone in a first direction to form a tunnel in the bone by pushing the surgical instrument distally while rotating the surgical instrument about a longitudinal axis of the surgical instrument [Figs.3, paras.38-41], with the cutting device in a first position, until the cutting device reaches a joint cavity [Fig.7]; 
after antegrade drilling the tunnel, with the cutting device in the joint cavity, and extending radially outside a cannulated shaft or the outer tube in a second position [Fig.8, wherein cutting device 10 extends radially outside 53]; and3200041.01255/121 977537v. IApplication No. 15/349,128Docket No.: 200041-01255 
subsequently retrograde drilling the bone by pulling the surgical instrument proximally in a second direction opposite the first direction through the tunnel while rotating the surgical instrument about the its longitudinal axis and with the cutting device in the second position so that the cutting device drills in the retrograde manner to form the socket in the tunnel of the bone [para.39], the socket having a greater diameter than that of the tunnel [Figs4-11, wherein the 
wherein the antegrade drilling of the tunnel and the retrograde drilling of the socket are performed sequentially without removing the cutting device from the joint cavity [Figs.3 – 8, wherein the antegrade and retrograde drillings were performed sequentially without removing the cutting device 50/10 from the joint, wherein both 50 and 10 were inserted into the joint cavity but not removed when drilling the tunnel and socket].  
Schmieding (166) does not disclose wherein the surgical instrument has a cutting device with at least one sharp cutting edge hingedly coupled to a cannulated shaft or outer tube by a hinge, and being pivotable between first and second positions about the hinge, and wherein in the antegrade manner the cutting device is in the first position and aligned with a longitudinal axis of the instrument, and in the retrograde manner the cutting device is in the second position and not aligned with the longitudinal axis of the instrument, and wherein the pivotable cutting device is actuated from a proximal end of the surgical instrument to pivot from the first position to the second position without removing the device from the bone, and wherein the pivotable cutting device remains coupled to the surgical instrument when drilling both in the antegrade manner and retrograde manner.
First interpretation:
Beyar teaches an analogous surgical instrument [abstract, 1200, Fig.10d and 12] comprising a cannulated shaft or outer tube (1202), drill tip (1206) and a cutting device having at least one sharp edge (1208) pivotably / hingedly coupled to the cannulated shaft / outer tube (by rotating joint 1226), and wherein the instrument cuts into cortical layer of the bone (para.264), and wherein the cutting device is movable between two positions, not radially extending outside 
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to substitute the surgical instrument having the drilling tip and the pivotable cutting device (1200 having 1206 and 1208) of Beyar for the surgical instrument / cutting device (10 and 50) of Schmieding for performing the method of Schmieding. One would have been motivated to do so in order to provide the method of Schmieding with a single surgical instrument including a cutting device which remains hingedly coupled thereto during the procedure and controlled by a proximal mechanism, to allow both forming the entry tunnel and the bone socket of greater diameter than the entry tunnel without being removed from the bone and while preventing fractures of bone [Beyar, paras.2 and 19].
Second interpretation:
Weikel teaches an analogous surgical instrument [abstract, Figs.16-20] comprising a cannulated shaft or outer tube (44), a cutting device having at least one sharp edge (80) pivotably / hingedly coupled to the cannulated shaft / outer tube (by hinge 88), and wherein the cutting device is movable between two positions, not radially extending outside the shaft and radially extending outside the shaft to form a wider socket [Figs.16-17, para.35, wherein the flapper is 
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to construct the surgical instrument (50/10) of Schmieding having the distal end (52) hingedly coupled to the cannulated shaft (53) and have a proximal control mechanism for adjusting the angular degree of the distal end relative to the shaft in view of the instrument / cutting device of Weikel. One would have been motivated to do so in order to provide a single instrument for forming tunnel / socket in the bone having desired dimensions without removing the instrument / device from the bone [Weikel, para.36], since it has been held that constructing a formerly integral structure in various elements and connecting them together involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.
Claims 8 – 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schmieding et al. (US Pub. 2004/0199166 A1) in view of Weikel et al. (US Pub. 2002/0032447 A1), as above, and further in view of EK (US Pub. 2008/0172125 A1).
The combination of Schmieding and Weikel discloses the limitations of claims 2 and 5, as above.
Although, Schmieding inherently discloses that the fluted region (by 52) of the surgical instrument including a plurality of sharp cutting edges (defining a drilling portion). Schmieding does not explicitly disclose wherein the fluted region includes a plurality of sharp cutting edges.
EK teaches an analogous surgical instrument (134, Figs. 6 – 8) comprising a fluted region (by 139) including a plurality of sharp cutting edges (140, para.42).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of Schmieding, Weikel and EK, and construct the fluted region, including at least one sharp cutting edge, of the instrument of the combination of Schmieding and Weikel to include plurality of sharp cutting edges in view of the instrument of EK. One would have been motivated to do so in order to facilitate drilling into bone, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claims 8 – 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schmieding et al. (US Pub. 2004/0199166 A1) in view of Beyar et al. (US Pub. 2010/0076503 A1), as above, and further in view of Kuslich et al. (US Pat RE42757E).
The combination of Schmieding and Beyar discloses the limitations of claims 2 and 5, as above.
Although, the combination of Schmieding and Beyer discloses a cutting device including at least one sharp cutting edge [Figs.12]. The combination of Schmieding and Beyer does not explicitly disclose wherein the cutting device includes a plurality of cutting edges.
Kuslich teaches an analogous cutting device (defined by at least a portion of one of 114 and 116, Figs. 14 – 17) including a plurality of sharp cutting edges (defined by the teeth like serrated portion 122).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of Schmieding, Beyer and Kuslich, and construct the cutting device of the instrument of the combination of Schmieding and Beyer to include plurality of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.